Order, made on reargument, denying defendant’s motion to direct the plaintiff to file a further undertaking in support of the warrant of attachment, in so far as appealed from, reversed on the facts, with ten dollars costs and disbursements, and the motion granted, without costs, to the extent of directing respondent, within ten days from the entry of the order hereon, to file additional undertaking, "with corporate surety, in the amount of $4,500. Under the facts and circumstances it cannot properly be found that the costs and damages of the defendant, if defendant be successful, would be secured by an undertaking in the *884amount of $500. Appeal from the order superseded by the order made on reargument dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.